[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff planning and zoning commission of the town of East Hartford appeals the decision of the defendant zoning board of appeals of the town granting a variance of the zoning regulations to defendant Clement Nadeau. The defendant board acted pursuant to Conn. Gen. Stats. sec. 8-6. The plaintiff commission appeals pursuant to sec. 8-8.
Pleading and proof that the plaintiff commission is legally aggrieved within the meaning of Conn. Gen. Stats. sec. 8-8 (a)(1) is a prerequisite to this court's jurisdiction over the appeal. Munhall v.Inland Wetlands Commission, 221 Conn. 46, 50 (1992).
The plaintiff commission has not pleaded, proved or submitted argument on the issue of aggrievement. Nevertheless, the court has reviewed the record and infers that the commission essentially contends that it is aggrieved by the defendant board's decision on the basis of its overall authority to enforce East Hartford's zoning regulations. This court has concluded today in another case involving the same parties that such general authority is not sufficient to establish aggrievement. Planning 
Zoning Commission. Town of East Hartford v. Zoning Board of Appeals, Town CT Page 6713 of East Hartford, Superior Court, judicial district of Hartford at Hartford, Docket No. CV01 080 80 97 (May 17, 2002, Maloney, J.). Accordingly, the court finds that the plaintiff commission in this case is not legally aggrieved.
The appeal is dismissed.
Maloney, J.